On July 21,2006, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of Criminal Possession of Dangerous Drugs with Intent to Distribute (Methamphetamine), a felony.
On February 8, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Peter Lacney. The state was represented by Geoff Mahar who appeared via videoconference.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed but that the fine shall be reduced to $5,000.00, which was previously paid, with the balance eliminated. The other terms and conditions shall remain unchanged.
Hon. Douglas G. Harkin, District Court Judge